SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FIRST HALF OF 2016 RESULTS Derived from interim financial information reviewed by independent auditors, stated in millions of U.S. dollars, prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB. Rio de Janeiro – August 11, 2016 Main financial highlights 2Q-2016 x 1Q-2016 · Net income attributable to the shareholders of Petrobras of US$ 106 million, compared to net loss attributable to the shareholders of Petrobras of US$ 318 million in the 1Q-2016, as a result of: § A decrease of 22% in net finance expenses; § An 7% increase of crude oil and natural gas total production; § Higher revenues with an increase of 14% in crude oil and oil products exports and lower costs related to natural gas imports; § Expenses related to the new Voluntary Separation Incentive Plan (PIDV); and § Impairment losses related to Comperj assets. · The higher cash provided by operating activities and the decrease of capital expenditures and investments resulted in a positive free cash flow* for the fifth consecutive quarter of US$ 3,073 million in the 2Q-2016, 4 times higher when compared to 1Q-2016. · Adjusted EBITDA* of US$ 5,789 million in the 2Q-2016, a 7% increase compared to the 1Q-2016. · Gross indebtedness decreased 2% in U.S. dollars, from US$ 126,262 million on December 31, 2015 to US$ 123,922 million on June 30, 2016 (a US$ 2,340 million decrease). Net debt* increased 3% from US$ 100,425 million on December 31, 2015 to US$ 103,556 million on June 30, 2016. · The ratio between net debt and the Last Twelve Months (LTM) Adjusted EBITDA * increased from 4.41 as of December 31, 2015 to 5.18 as of June 30, 2016 and the leverage decreased from 60% to 55% in the same period. · The issuing of global notes totaling US$ 6.75 billion and the tender offer of US$ 6.3 billion generated the increase of average maturity of outstanding debt from 7.14 years as of December 31, 2015 to 7.30 years as of June 30, 2016. Main operating highlights 2Q-2016 x 1Q-2016 · Total crude oil and natural gas production was 2,804 thousand barrels of oil equivalent per day (boed), an increase of 7% compared to the 1Q-2016. · Domestic oil products output decreased 2% to 1,919 thousand barrels per day (bpd) and the domestic sales increased 3% to 2,109 thousand bpd. · Crude oil and oil products exports increased 14% to 515 thousand bpd and average Brent price increased 34% to US$/bbl 45.57. · Reduction of 55% in LNG imports due to higher domestic gas supply and lower thermoelectric demand. * See definitions of Free cash flow, Adjusted EBITDA, LTM Adjusted EBITDA and Net Debt in glossary and the respective reconciliations in Liquidity and Capital Resources and Reconciliation of Adjusted EBITDA, Debt and LTM Adjusted EBITDA. 1 www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS Investor Relations Department E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 – 1002 – 20031-912 – Rio de Janeiro, RJ Phone: 55 (21) 3324- 1510 / 9-282-1540 BM&F BOVESPA: PETR3, PETR4 NYSE: PBR, PBRA BCBA: APBR, APBRA LATIBEX: XPBR, XPBRA This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2015, and the Company’s other filings with the U.S. Securities and Exchange Commission. 2 Main Items and Consolidated Economic Indicators US$ million First half of 2016 2015 2016 x 2015 (%) 2Q-2016 1Q-2016 2Q16 X 1Q16 (%) 2Q-2015 Sales revenues 38,309 51,988 (26) 20,320 17,989 13 26,021 Gross profit 11,875 16,147 (26) 6,502 5,373 21 8,320 Operating income (loss) 4,132 7,619 (46) 2,048 2,084 (2) 3,078 Net finance income (expense) (3,950) (3,932) − (1,727) (2,223) 22 (1,969) Consolidated net income (loss) attributable to the shareholders of Petrobras (212) 2,033 (110) 106 (318) 133 171 Basic and diluted earnings (losses) per share (0.02) 0.16 (113) − (0.02) (100) 0.02 Adjusted EBITDA * 11,183 13,951 (20) 5,789 5,394 7 6,435 Gross margin (%) 31 31 − 32 30 2 32 Operating margin (%) 11 15 (4) 10 12 (2) 12 Net margin (%) (1) 4 (5) 1 (2) 3 1 Total capital expenditures and investments 7,814 12,201 (36) 3,827 3,987 (4) 5,968 Exploration & Production 6,922 10,085 (31) 3,400 3,522 (3) 4,900 Refining, Transportation and Marketing 478 1,358 (65) 235 243 (3) 685 Gas & Power 177 483 (63) 102 75 36 254 Distribution 60 127 (53) 35 25 40 61 Biofuel 84 13 546 15 69 (78) 11 Corporate 93 135 (31) 40 53 (25) 57 Average commercial selling rate for U.S. dollar (R$/U.S.$) 3.70 2.97 25 3.51 3.90 (10) 3.07 Period-end commercial selling rate for U.S. dollar (R$/U.S.$) 3.21 3.10 3 3.21 3.56 (10) 3.10 Variation of the period-end commercial selling rate for U.S. dollar (%) (17.8) 16.8 (35) (9.8) (8.9) (1) (3.3) Selic interest rate - average (%) 14.15 12.67 1 14.15 14.15 − 13.14 Domestic basic oil products price (U.S.$/bbl) 62.38 75.34 (17) 65.19 59.52 10 72.91 Brent crude (U.S.$/bbl) 39.73 57.95 (31) 45.57 33.89 34 61.92 Domestic Sales price Crude oil (U.S.$/bbl) 34.54 47.78 (28) 39.86 28.88 38 52.14 Natural gas (U.S.$/bbl) 30.07 40.05 (25) 29.90 30.22 (1) 39.29 International Sales price Crude oil (U.S.$/bbl) 44.37 59.51 (25) 47.24 41.59 14 60.52 Natural gas (U.S.$/bbl) 22.45 22.53 − 21.74 23.27 (7) 22.66 Total sales volume (Mbbl/d) Diesel 804 915 (12) 811 798 2 923 Gasoline 553 555 − 541 564 (4) 537 Fuel oil 72 111 (35) 64 80 (20) 103 Naphtha 142 146 (3) 172 111 55 168 LPG 227 229 (1) 236 218 8 236 Jet fuel 102 110 (7) 97 107 (9) 107 Others 183 173 6 188 178 6 176 Total oil products 2,083 2,239 (7) 2,109 2,056 3 2,250 Ethanol, nitrogen fertilizers, renewables and other products 111 117 (5) 111 111 − 119 Natural gas 338 448 (25) 316 360 (12) 448 Total domestic market 2,532 2,804 (10) 2,536 2,527 − 2,817 Crude oil, oil products and others exports 494 497 (1) 532 455 17 594 International sales 473 505 (6) 488 457 7 493 Total international market 967 1,002 (3) 1,020 912 12 1,087 Total 3,499 3,806 (8) 3,556 3,439 3 3,904 * * See definition of Adjusted EBITDA in glossary and the respective reconciliation in Reconciliation of Adjusted EBITDA. 3 1H-2016 x 1H-2015 Results* : Virtually all revenues and expenses of our Brazilian operations are denominated and payable in Brazilian Reais. When the Brazilian Real depreciates relative to the U.S. dollar, as it did in the 1H-2016 (a 25% depreciation), revenues and expenses decrease when translated into U.S. dollars. The depreciation of the Brazilian Real against the U.S. dollar affects the line items discussed below in different ways. Gross Profit Gross profit decreased by 26% to US$ 11,875 million in the 1H-2016 when compared to the 1H-2015, mainly due to the effect of foreign exchange translation (depreciation of the Brazilian Real against the U.S. dollar). Excluding this effect, gross profit decreased by 9% when expressed in Brazilian Reais, due to lower sales revenues, as a result of a 7% reduction of domestic oil products sales, partially offset by higher diesel and gasoline margins. The decreased sales revenues was also due to lower crude oil and oil products export prices, to lower power generation, decreased electricity prices and the lower domestic natural gas sales volume. In the 1H-2016, the Company experienced lower import costs and decreased production taxes in Brazil due to lower crude oil prices and decreased sales. However, higher depreciation expenses occurred as a result of a decrease in reserves estimates (mainly due to lower crude oil prices), which were partially offset by a lower carrying amount of assets that were impacted by impairment losses that were taken in 2015. Operating income Operating income was US$ 4,132 million in the 1H-2016, a 46% decrease when compared to the 1H-2015. Excluding the effect of foreign exchange translation, operating income decreased 32% in Brazilian Reais resulting from decreased gross profit, higher idleness expenses related to drilling rigs , higher expenses with legal proceedings, expenses associated with the new Voluntary Separation Incentive Plan and with the return of exploratory blocks. In addition, the 1H-2015 was impacted by the reversal of impairment charge related to trade receivables from companies in the electricity sector. These effects were partially offset by lower tax expenses. Net finance expense Net finance expense was US$ 3,950 million in the 1H-2016, compared to a net finance expense of US$ 3,932 million in the 1H-2015, remaining relatively flat. Excluding the effect of foreign exchange translation, net finance expense increased in Brazilian Reais due to higher interest expenses as a result of higher debt and the effect of the depreciation of Brazilian Real against the U.S. dollar. Net income (loss) attributable to the shareholders of Petrobras Net loss attributable to the shareholders of Petrobras of US$ 212 million in the 1H-2016, compared to a net income of US$ 2,033 million in the 1H-2015, mainly due to lower operating income and to the effect of foreign exchange variation over the debt of structured companies in U.S. dollars, registered in net income attributable to non-controlling interests. Adjusted EBITDA and Free Cash Flow ** Adjusted EBITDA was US$ 11,183 million in the 1H-2016, a 20% decrease compared to the 1H-2015. The Adjusted EBITDA Margin reached 29% in the 1H-2016. The decrease of capital expenditures and investments resulted in a positive free cash flow of US$3,683 million in the 1H-2016. This result represents an important effort to deleverage the Company. * Additional information about operating results of 1H-2016 x 1H-2015, see item 4. ** See definitions of Free cash flow and Adjusted EBITDA in glossary and the respective reconciliations in Liquidity and Capital Resources and Reconciliation of Adjusted EBITDA. 4 RESULT BY BUSINESS SEGMENT EXPLORATION & PRODUCTION Gross Profit (1H-2016 x 1H-2015): The decrease in gross profit in the 1H-2016 was generated by decreased Brent prices and by lower crude oil and NGL production in Brazil and abroad. In addition, gross profit was impacted by higher depreciation costs, partially offset by lower production taxes. Operating income (1H-2016 x 1H-2015): The decrease in operating income was due to lower gross profit. Excluding the effect of foreign exchange translation (25% depreciation of the Brazilian Real against the U.S. dollar), operating expenses were higher as a result of increased idleness expenses related to drilling rigs, to the expenses related to legal proceedings, to the new Voluntary Separation Incentive Plan and to higher expenses mainly due to the return of exploratory blocks. Operating Performance Production (1H-2016 x 1H-2015): Domestic crude oil and NGL production decreased by 3% mainly due to higher realization of scheduled stoppages, mainly in P-48, P-53, FPSO Cid. Paraty and P-18 platforms. However, there were start-up and ramp-up of new systems, mainly FPSO Cid. Itaguaí (Lula – Iracema Norte area), FPSO Cid. Maricá (Lula Alto) and P-58 (Parque das Baleias). Natural gas production remained relatively flat because the scheduled stoppages mentioned above were mainly offset by increased gas production of P-58 (Parque das Baleias) and by the production start-up of FPSO Cid. Maricá (Lula Alto). Crude oil and NGL production abroad decreased 12% mainly as a result of the sale/return of fields in Argentina, and of the scheduled stoppage of Akpo field in Nigeria. Gas production abroad increased 11% due to the production ramp-up in the Hadrian South field in the United States. Lifting Cost (1H-2016 x 1H-2015): Lifting cost in U.S. dollar decreased due to lower expenses with well intervention and with engineering and submarine maintenance, in addition to the higher share of pre-salt production, which has a lower unit cost. In addition, production taxes decreased as a result of lower crude oil price. Lifting cost decreased abroad due to the sale of the Austral Basin fields in Argentina, with higher operating costs, and to higher production in the United States, with lower costs. 5 Exploration & Production Main Indicators US$ million First half of 2016 2015 2016 x 2015 (%) Sales revenues 14,495 20,306 (29) Brazil 13,710 19,337 (29) Abroad 785 969 (19) Gross profit 3,012 6,515 (54) Brazil 2,754 6,176 (55) Abroad 258 339 (24) Operating expenses (2,384) (1,733) (38) Brazil (2,173) (1,699) (28) Abroad (211) (34) (521) Operating income (loss) 628 4,782 (87) Brazil 582 4,478 (87) Abroad 46 304 (85) Net income (Loss) attributable to the shareholders of Petrobras 463 3,115 (85) Brazil 448 2,817 (84) Abroad 15 298 (95) Adjusted EBITDA of the segment * 5,730 8,830 (35) Brazil 5,438 8,229 (34) Abroad 292 601 (51) Capital expenditures of the segment 6,922 10,085 (31) Average Brent crude (US$/bbl) 39.73 57.95 (31) Sales price - Brazil Crude oil (US$/bbl) 34.54 47.78 (28) Sales price - Abroad Crude oil (US$/bbl) 44.37 59.51 (25) Natural gas (US$/bbl) 22.45 22.53 − Crude oil and NGL production (Mbbl/d) 2,145 2,231 (4) Brazil 2,056 2,130 (3) Abroad 63 70 (10) Non-consolidated production abroad 26 31 (16) Natural gas production (Mbbl/d) 565 553 2 Brazil 467 465 − Abroad 98 88 11 Total production 2,710 2,784 (3) Lifting cost - Brazil (US$/barrel) excluding production taxes 10.75 12.99 (17) including production taxes 15.47 21.00 (26) Lifting cost – abroad without production taxes (US$/barrel) 5.56 8.00 (31) Production taxes - Brazil 1,820 3,379 (46) Royalties 1,193 1,891 (37) Special participation charges 603 1,460 (59) Rental of areas 24 28 (14) Production taxes - Abroad 140 151 (7) * * See reconciliation in Reconciliation of Consolidated Adjusted EBITDA Statement by Segment. 6 REFINING, TRANSPORTATION AND MARKETING Gross Profit (1H-2016 x 1H-2015): Gross profit remained flat in the period, mainly due to the effects of foreign translation (25% depreciation of the Brazilian Real against the U.S. dollar). Excluding these effects, gross profit increased due to a decrease in crude oil purchase/transfer costs, following lower Brent prices, the lower share of crude oil imports on feedstock processing and the decreased share of oil products imports in our sales mix. These effects were partially offset by lower crude oil exports and by lower economic activity in Brazil that decreased domestic oil products sales. Operating Income (1H-2016 x 1H-2015): Operating income remained relatively flat in the period, mainly due to the effects of foreign translation (25% depreciation of the Brazilian Real against the U.S. dollar). Excluding these effects, operating income increased in Brazilian Reais due to higher gross profit, partially offset by impairment of Comperj assets due to a reassessment of this project. Operating Performance Imports and Exports of Crude Oil and Oil Products (1H-2016 x 1H-2015): Improved balance of crude oil exports (imports) net, due to lower imports, as a result of decreased volume processed and a higher share of domestic crude oil on feedstock processed. These effects were partially offset by decreased export volume available, following lower production. The decreased deficit of oil products exports (imports), net was due to lower need of diesel import as a result of lower economic activity. Refining Operations (1H-2016 x 1H-2015): Daily feedstock processed was 5% lower, due to scheduled stoppages, mainly in distillation plants of REPLAN and REVAP, partially offset by higher production of RNEST, as a result of operating improvements made. Refining Cost (1H-2016 x 1H-2015): Refining cost, as measured in US$/barrel, decreased by 14%. As measured in R$/barrel, refining cost increased by 7% mainly reflecting higher employee compensation costs attributable to the 2015/2016 Collective Bargaining Agreement, along with a decrease in feedstock processed. 7 Refining, Transportation and Marketing Main Indicators US$ million First half of 2016 2015 2016 x 2015 (%) Sales revenues 29,517 39,737 (26) Brazil (includes trading operations abroad) 29,601 38,540 (23) Abroad 1,680 2,323 (28) Eliminations (1,764) (1,126) (57) Gross profit 7,589 7,589 − Brazil 7,538 7,421 2 Abroad 51 168 (70) Operating expenses (1,702) (1,712) 1 Brazil (1,642) (1,627) (1) Abroad (60) (85) 29 Operating income (loss) 5,888 5,877 − Brazil 5,896 5,795 2 Abroad (8) 82 (110) Net income (loss) attributable to the shareholders of Petrobras 4,094 4,039 1 Brazil 4,102 3,972 3 Abroad (8) 67 (112) Adjusted EBITDA of the segment * 7,249 7,240 − Brazil 7,227 7,127 1 Abroad 22 113 (81) Capital expenditures of the segment 478 1,358 (65) Domestic basic oil products price (US$/bbl) 62.38 75.34 (17) Imports (Mbbl/d) 422 621 (32) Crude oil import 160 291 (45) Diesel import 23 119 (81) Gasoline import 46 38 21 Other oil product import 193 173 12 Exports (Mbbl/d) 484 496 (2) Crude oil export 324 344 (6) Oil product export 160 152 5 Exports (imports), net 62 (125) 150 Refining Operations - Brazil (Mbbl/d) Output of oil products 1,939 2,031 (5) Reference feedstock 2,176 2,176 − Refining plants utilization factor (%) 84 89 (6) Feedstock processed (excluding NGL) 1,828 1,936 (6) Feedstock processed 1,869 1,977 (5) Domestic crude oil as % of total feedstock processed 90 86 5 Refining Operations - Abroad (Mbbl/d) Total feedstock processed 138 131 5 Output of oil products 141 147 (4) Reference feedstock 230 230 − Refining plants utilization factor (%) 56 55 2 Refining cost - Brazil Refining cost (US$/barrel) 2.37 2.74 (14) Refining cost - Abroad (US$/barrel) 4.00 4.00 − Sales volume (includes sales to BR Distribuidora and third-parties) Diesel 766 880 (13) Gasoline 500 500 − Fuel oil 68 100 (32) Naphtha 142 146 (3) LPG 227 229 (1) Jet fuel 117 127 (8) Others 200 206 (3) Total domestic oil products (Mbbl/d) 2,020 2,188 (8) * See reconciliation in Reconciliation of Consolidated Adjusted EBITDA Statement by Segment. 8 GAS & POWER Gross Profit (1H-2016 x 1H-2015): Gross profit decreased 15% in the 1H-2016 when compared to the 1H-2015, mainly due to the effects of foreign translation (25% depreciation of the Brazilian Real against the U.S. dollar). Excluding these effects, gross profit increased 5% in Brazilian Reais, due to lower acquisition costs, mainly because of the reduction of natural gas and LNG imports. This effect was partially offset by lower natural gas sales to the thermoelectric sector and by decreased electricity generation due to the improvement of hydrological conditions in Brazil. Operating income (1H-2016 x 1H-2015): Operating income decreased 11% in the 1H-2016 when compared to the 1H-2015, mainly due to the effect of foreign translation (25% depreciation of the Brazilian Real against the U.S. dollar). Excluding these effects, operating income increased 14% in Brazilian Reais due to higher gross profit and also to lower operating expenses. The 1H-2015 was mainly impacted by expenses from tax contingencies and impairment, partially offset by the reversal of impairment of trade receivables from companies in the electricity sector. Operating Performance Physical and Financial Indicators (1H-2016 x 1H-2015): Electricity sales to the Brazilian free contracting market ( Ambiente de Contratação Livre – ACL ) were 5% lower, attributable to the termination of agreements. Decreased electricity sales volumes to the Brazilian regulated market ( Ambiente de Contratação Regulada – ACR ) was due to the termination of agreement representing 205 average MW, which occurred at Electricity Auction of 1H-2015. The decreased electricity generation and lower electricity prices in the spot market (PLD) were due to improved hydrological conditions. LNG imports decreased by 56% and natural gas imports from Bolivia were 10% lower, reflecting a decrease in thermoelectric demand. 9 Gas & Power Main Indicators US$ million First half of 2016 2015 2016 x 2015 (%) Sales revenues 4,613 7,288 (37) Brazil 4,300 7,045 (39) Abroad 313 243 29 Gross profit 1,080 1,268 (15) Brazil 1,030 1,232 (16) Abroad 50 36 39 Operating expenses (543) (662) 18 Brazil (531) (650) 18 Abroad (12) (12) − Operating income (loss) 537 606 (11) Brazil 498 582 (14) Abroad 39 24 63 Net income (Loss) attributable to the shareholders of Petrobras 350 424 (17) Brazil 288 382 (25) Abroad 62 42 48 Adjusted EBITDA of the segment * 931 1,285 (28) Brazil 885 1,251 (29) Abroad 46 34 35 Capital expenditures of the segment 177 483 (63) Physical and financial indicators Electricity sales (Free contracting market - ACL)- average MW 864 907 (5) Electricity sales (Regulated contracting market - ACR)- average MW 3,172 3,263 (3) Generation of electricity - average MW 2,224 5,048 (56) Electricity price in the spot market - Differences settlement price (PLD) - US$/MWh 20 127 (84) Imports of LNG (Mbbl/d) 54 122 (56) Imports of natural gas (Mbbl/d) 184 204 (10) * See reconciliation in Reconciliation of Consolidated Adjusted EBITDA Statement by Segment. 10 DISTRIBUTION Gross Profit (1H-2016 x 1H-2015): Gross profit decreased 29% in the 1H-2016 when compared to the 1H-2015. Excluding foreign translation effects (25% depreciation of the Brazilian Real against the U.S. dollar), gross profit decreased 11% in Brazilian Reais due to lower sales volumes in Brazil, caused by the lower economic activity which impacted industrial customers, in which the market share of BR Distribuidora is higher than its competitors. These effects were partially offset by improved results abroad, due to higher gross margin as a result of increased mix of sales products in Paraguay. Operating income (1H-2016 x 1H-2015): Operating income in Brazil decreased as a result of higher losses with tax contingencies, partially offset by improved result abroad. Operating Performance Market Share - Brazil (1H-2016 x 1H-2015): Decreased market share was the result of lower sales to the thermoelectric sector and lower economic activity that mainly impacted industrial customers, in which the share of BR Distribuidora is higher than its competitors. In addition, the lower market share is a result of a shift in our sales policy to prioritize higher margins instead of sales volumes. 11 Distribution Main Indicators US$ million First half of 2016 2015 2016 x 2015 (%) Sales revenues 13,353 18,271 (27) Brazil 11,632 16,106 (28) Abroad 1,721 2,165 (21) Gross profit 1,010 1,427 (29) Brazil 824 1,222 (33) Abroad 186 205 (9) Operating expenses (947) (992) 5 Brazil (816) (838) 3 Abroad (131) (154) 15 Operating income (loss) 63 435 (86) Brazil 7 383 (98) Abroad 56 52 8 Net Income (Loss) attributable to the shareholders of Petrobras 46 293 (84) Brazil (8) 247 (103) Abroad 54 46 17 Adjusted EBITDA of the segment * 142 530 (73) Brazil 68 459 (85) Abroad 74 71 4 Capital expenditures of the segment 60 127 (53) Market share - Brazil 31.7% 35.8% (4) Sales Volumes - Brazil (Mbbl/d) Diesel 314 382 (18) Gasoline 191 205 (7) Fuel oil 57 98 (42) Jet fuel 50 57 (12) Others 97 96 1 Total domestic oil products 709 838 (15) * See reconciliation in Reconciliation of Consolidated Adjusted EBITDA Statement by Segment. 12 Liquidity and Capital Resources U.S.$ million First half of 2016 2015 2Q-2016 1Q-2016 2Q-2015 Adjusted cash and cash equivalents* at the beginning of period 25,837 25,957 22,626 25,837 21,254 Government bonds and time deposits with maturities of more than 3 months at the beginning of period (779) (9,302) (771) (779) (10,515) Cash and cash equivalents at the beginning of period 25,058 16,655 21,855 25,058 10,739 Net cash provided by (used in) operating activities 10,679 13,189 6,251 4,428 7,450 Net cash provided by (used in) investing activities (6,779) (5,740) (3,066) (3,713) 1,710 Capital expenditures and investments in investees (6,996) (11,758) (3,178) (3,818) (5,583) Proceeds from disposal of assets (divestment) 4 211 1 3 31 Investments in marketable securities 213 5,807 111 102 7,262 () Net cash flow 3,900 7,449 3,185 715 9,160 Net financings (10,059) 2,547 (5,582) (4,477) 6,147 Proceeds from long-term financing 9,100 12,285 7,255 1,845 10,981 Repayments (19,159) (9,738) (12,837) (6,322) (4,834) Acquisition of non-controlling interest 49 173 12 37 35 Effect of exchange rate changes on cash and cash equivalents 661 (663) 139 522 80 Cash and cash equivalents at the end of period 19,609 26,161 19,609 21,855 26,161 Government bonds and time deposits with maturities of more than 3 months at the end of period 757 3,375 757 771 3,375 Adjusted cash and cash equivalents* at the end of period 20,366 29,536 20,366 22,626 29,536 Reconciliation of Free cash flow Net cash provided by (used in) operating activities 10,679 13,189 6,251 4,428 7,450 Capital expenditures and investments in operating segments (6,996) (11,758) (3,178) (3,818) (5,583) Free cash flow* 3,683 1,431 3,073 610 1,867 As of June 30, 2016, the balance of cash and cash equivalents was US$ 19,609 million and the balance of adjusted cash and cash equivalents for the same period was US$ 20,366 million. Our principal uses of funds in the 1H-2016 were for repayment of long-term financing (and interest payments) and for capital expenditures. We partially met these requirements with cash provided by operating activities of US$ 10,679 million and with proceeds from long-term financing of US$ 9,100 million. The balance of adjusted cash and cash equivalents was negatively impacted in the 1H-2016 by foreign exchange rate variation applied to our foreign financial investments. Net cash provided by operating activities of US$ 10,679 million was mainly generated by higher diesel and gasoline margins, lower production taxes in Brazil and lower crude oil, oil products and natural gas imports costs, along with a higher share of domestic crude oil on feedstock processing. These effects were partially offset by lower crude oil and oil product exports prices and decreased sales volume in Brazil due to lower economic activity. Capital expenditures and investments in investees were US$ 6,996 million in the 1H-2016 (89% in E&P business segment), a 41% decrease when compared to the 1H-2015. Free cash flow* was positive, amounting US$ 3,683 million in the 1H-2016, for the fifth consecutive quarter. From January to June 2016, the Company issued global notes in international capital markets totaling US$ 6.75 billion, with maturities of 5 and 10 years, and the proceeds of those notes offerings were used to tender for US$ 6.3 billion of Petrobras’s existing global notes. In addition, the Company entered into a sale and leaseback operation with the Industrial and Commercial Bank of China (ICBC) in the amount of US$ 1 billion. The average maturity of outstanding debt was 7.30 years as of June 30, 2016 (7.14 years as of December 31, 2015). It is important to mention the issuing of US$ 3 billion for tender offer at the same amount in July 2016. Repayments of interest and principal were US$ 19,159 million in the 1H-2016 and the nominal cash flow (cash view), including principal and interest payments, by maturity, is set out in US$ million as follows: Maturity 2021 and thereafter Balance at June 30, 2016 Balance at December 31, 2015 Principal 5,176 8,146 14,312 23,539 16,656 57,636 125,465 127,354 Interest 3,681 6,991 6,607 5,645 4,260 34,166 61,349 59,038 Total * * See reconciliation of adjusted cash and cash equivalents in Net Debt and definitions of adjusted cash and cash equivalents and free cash flow in glossary. 13 Consolidated debt As of June 30, 2016, the gross debt in U.S. dollars decreased 2% and the net debt in U.S. dollars was 3% higher when compared to December 31, 2015. Current debt and non-current debt include finance lease obligations of US$ 25 million and US$ 98 million on June 30, 2016, respectively (US$ 19 million and US$ 78 million on December 31, 2015). U.S.$ million 06.30.2016 12.31.2015 Δ% Current debt 11,376 14,702 (23) Non-current debt 112,546 111,560 1 Total 123,922 126,262 (2) Cash and cash equivalents 19,609 25,058 (22) Government securities and time deposits (maturity of more than 3 months) 757 779 (3) Adjusted cash and cash equivalents * 20,366 25,837 (21) Net debt * 103,556 100,425 3 Net debt/(net debt+shareholders' equity) 55% 60% (5) Total net liabilities * 234,585 204,684 15 (Net third parties capital / total net liabilities) 63% 68% (5) Net debt/LTM Adjusted EBITDA ratio * 5.18 4.41 17 Average maturity of outstanding debt (years) 7.30 7.14 0.16 US$ million 06.30.2016 12.31.2015 Δ% Summarized information on financing Floating rate or fixed rate Floating rate debt 61,953 62,307 (1) Fixed rate debt 61,842 63,858 (3) Total 123,795 126,165 (2) Currency Reais 24,676 20,555 20 US Dollars 88,903 93,567 (5) Euro 7,203 8,685 (17) Other currencies 3,013 3,358 (10) Total 123,795 126,165 (2) By maturity 2016 6,741 14,683 (54) 2017 8,043 11,397 (29) 2018 14,129 16,091 (12) 2019 23,350 22,596 3 2020 16,441 15,537 6 2021 years on 55,091 45,861 20 Total 123,795 126,165 (2) * * * See definition of adjusted cash and cash equivalents, net debt, total net liabilities and LTM Adjusted EBITDA in glossary and reconciliation in Reconciliation of Adjusted EBITDA. 14 ADDITIONAL INFORMATION 1. Reconciliation of Adjusted EBITDA Adjusted EBITDA is not a measure defined in the International Financial Reporting Standards – IFRS. Our calculation may not be comparable to the calculation of Adjusted EBITDA by other companies and it should not be considered as a substitute for any measure calculated in accordance with IFRS. The Company reports its Adjusted EBITDA to give additional information about its profitability and must be considered in conjunction with other measures and indicators for a better understanding of the Company's financial performance. The Adjusted EBITDA is also a component of the Net debt / LTM adjusted EBITDA ratio, which is a metric included in the Company’s Business and Management Plan. For interim financial periods, the Company calculates the last twelve months adjusted EBITDA (LTM Adjusted EBITDA), consistently with market best practices. Adjusted EBITDA U.S.$ million First half of 2016 2015 2016 x 2015 (%) 2Q-2016 1Q-2016 2Q16 X 1Q16 (%) 2Q-2015 Net income (loss) 160 1,876 (91) 257 (97) (365) 294 Net finance income (expense) 3,950 3,932 − 1,727 2,223 (22) 1,969 Income taxes 234 1,926 (88) 177 57 211 870 Depreciation, depletion and amortization 6,639 5,913 12 3,404 3,235 5 2,939 EBITDA 10,983 13,647 (20) 5,565 5,418 3 6,072 Share of earnings in equity-accounted investments (212) (115) 84 (113) (99) 14 (55) Impairment losses / (reversals) 412 419 (2) 337 75 348 418 Adjusted EBITDA 11,183 13,951 (20) 5,789 5,394 7 6,435 Adjusted EBITDA margin (%) 29 27 2 28 30 (2) 25 LTM Adjusted EBITDA US$ million Last twelve months until 2016 2015 Net income (loss) (10,327) (8,611) Net finance income (expense) 8,459 8,441 Income taxes (2,829) (1,137) Depreciation, depletion and amortization 12,317 11,591 EBITDA 7,620 10,284 Share of earnings in equity-accounted investments 80 177 Impairment losses / (reversals) 12,292 12,299 Adjusted EBITDA 19,992 22,760 15 ADDITIONAL INFORMATION 2. Impact of our Cash Flow Hedge policy US$ million First half of 2016 2015 2016 x 2015 (%) 2Q-2016 1Q-2016 2Q16 X 1Q16 (%) 2Q-2015 Total inflation indexation and foreign exchange variation 12,125 (8,653) 240 6,631 5,494 21 1,873 Deferred Foreign Exchange Variation recognized in Shareholders' Equity (11,746) 8,143 (244) (6,116) (5,630) (9) (1,741) Reclassification from Shareholders’ Equity to the Statement of Income (1,453) (779) -87 (711) (742) 4 (491) Net Inflation indexation and foreign exchange variation (1,074) (1,289) 17 (196) (878) 78 (359) The decreased reclassification of foreign exchange variation expenses from the Shareholders’ Equity to the Statement of Income was mainly due to the fact that the 1Q-2016 was impacted by planned exports that were no longer expected to occur or did not occur, mainly due to the decrease in crude oil prices. Decreased planned export volumes were no longer expected to occur or did not occur in the 2Q-2016. Additional hedging relationships may be revoked or additional reclassification adjustments from equity to the Statement of Income may occur as a result of changes in forecast export prices and export volumes following a review in the Company’s business plan. Based on a sensitivity analysis considering a US$ 10/barrel decrease in average Brent prices stress scenario, when compared to the Brent price projections in our most recent update of the 2015-2019 Business and Management Plan (Plano de Negócios e Gestão – PNG), a US$ 302 million reclassification adjustment from Shareholders’ Equity to the statement of income would occur. The expected annual realization of the foreign exchange variation balance in shareholders’ equity, on June 30, 2016, is set out below: Consolidated 2024 to Total Expected realization 16 ADDITIONAL INFORMATION 3. Special Items US$ million First half of Items of Income Statement 2Q-2016 1Q-2016 2Q-2015 (283) 394 Impairment of trade receivables from companies in the isolated electricity system Selling expenses (144) (139) (15) (238) (96) (Losses)/Gains on legal proceedings Other income (expenses) (162) (76) 84 (412) (473) Impairment of assets and investments Several (337) (75) (472) (13) (169) State Tax Amnesty Program / PRORELIT Several − (13) (169) − (1,423) Tax Recoverable Program - REFIS Several − − (1,423) (348) − Voluntary Separation Incentive Plan – PIDV Other income (expenses) (348) − − 23 51 Amounts recovered - "overpayments incorrectly capitalized" Other income (expenses) 23 − 51 − 187 Gains (losses) on Disposal of Assets Other income (expenses) − − 25 Total Impact of the impairment of assets and investments on the Company´s Income Statement: (412) (419) Impairment (337) (75) (418) − (54) Share of earnings in equity-accounted investments − − (54) Impairment of assets and investments Impact of the effects of State Tax Amnesty Program and of Program of Reduction of Tax Litigation (PRORELIT) on the Company’s Income Statement: (11) (144) Tax expenses − (11) (144) (2) (25) Interest expenses − (2) (25) State Tax Amnesty Program / PRORELIT − Impact of the Company’s decision to adhere to the Tax Recoverable Program - REFIS on its Income Statement: − (1,000) Tax expenses − − (1,000) − (423) Interest expenses − − (423) − Tax Recoverable Program - REFIS − − These special items are related to the Company’s businesses and based on management’s judgement have been highlighted and are presented as additional information to provide a better understanding of the Company’s performance. These items are presented when relevant and do not necessarily occur in all periods. 17 ADDITIONAL INFORMATION 4. Results of Operations of 1H-2016 compared to 1H-2015: Virtually all revenues and expenses of our Brazilian operations are denominated and payable in Brazilian Reais. When the Brazilian Real depreciates relative to the U.S. dollar, as it did in the 1H-2016 (a 25% depreciation), revenues and expenses decrease when translated into U.S. dollars. Nevertheless, the depreciation of the Brazilian Real against the U.S. dollar affects the line items discussed below in different ways. Sales revenues were US$ 38,309 million in the 1H-2016, a 26% decrease (US$ 13,679 million) when compared to US$ 51,988 million in the 1H-2015. Excluding the effects of foreign exchange translation, sales revenues decreased by 8% when expressed in Reais, due to: · Decreased domestic sales for oil products (7%), reflecting lower economic activity in Brazil and decreased diesel and fuel oil consumption for thermoelectric generation; · Decreased electricity generation and prices due to improved hydrological conditions and decreased domestic natural gas sales volumes; and · Lower crude oil and oil product export prices as a result of lower international crude oil prices. These effects were partially offset by higher margins of diesel and gasoline. Cost of sales were US$ 26,434 million in the 1H-2016, a 26% decrease (US$ 9,407 million) compared to US$ 35,841 million in the 1H-2015. Excluding the effects of foreign exchange translation, cost of sales decreased by 8% when expressed in Reais, due to lower crude oil, oil products and natural gas import costs, as well as lower production taxes in Brazil. These effects were partially offset by higher depreciation expenses as a result of a decrease in estimated reserves (based on the unit of production method), partially offset by lower carrying amounts of assets impacted by the impairment losses recognized in 2015. Selling expenses were US$ 2,010 million in the 1H-2016, an 8% increase (US$ 143 million) compared to US$ 1,867 million in the 1H-2015. Excluding the effects of foreign exchange translation, selling expenses increased by 33% in the period, mainly due to the reversal of impairment of trade receivables from companies in the electricity sector in the 1Q-2015 (US$ 452 million) and higher freight expenses in 2016, following the depreciation of the Brazilian Real against the U.S. dollar. Exploration costs were US$ 761 million in the 1H-2016, a 5% decrease (US$ 44 million) compared to US$ 805 million in the 1H-2015. Excluding the effects of foreign exchange translation, exploration costs increased by 16% in the period, mainly generated by return of exploratory blocks due to their economic viability. Other taxes were US$ 266 million in the 1H-2016, a 83% decrease (US$ 1,286 million) compared to US$ 1,552 million in the 1H-2015 mainly due to the burden of tax on financial operations ( Imposto sobre Operações Financeiras - IOF ) applicable to intercompany loans made by Petrobras to foreign subsidiaries and to the VAT tax ( Imposto sobre a Circulação de Mercadorias e Serviços ) on the acquisition of natural gas recognized in the 1H-2015. Other income and expenses, net were US$ 2,945 million in the 1H-2016, a 43% increase (US$ 883 million) when compared to US$ 2,062 million in the 1H-2015. Excluding the effects of foreign exchange translation, other income and expenses, net increased by 76% in the period, mainly due to: · Higher unscheduled stoppages and pre-operating expenses, mainly with drilling rigs idleness (US$ 527 million); · Higher expenses related to legal proceedings contingencies, mainly in connection with labor and civil lawsuits (US$ 440 million); and · Expenses with the new Voluntary Separation Incentive Plan (US$ 346 million). Net finance expense was US$ 3,950 million in the 1H-2016, remaining relatively flat compared to US$ 3,932 million in the 1H-2015, due to the depreciation of the Brazilian Real against the U.S. dollar. Excluding the effect of foreign exchange translation, net finance expense increased 26% in Brazilian Reais due to: · Higher interest expenses due to higher debt and to the effect of the depreciation of the average Brazilian Real against the U.S. dollar; · Foreign exchange gains generated by the impact of an 17.8% appreciation of the Brazilian Real against the U.S. dollar on the Company’s net debt in the 1H-2016, compared to foreign exchange losses generated by the impact of a 16.8% depreciation in the 1H-2015; · The higher reclassification of cumulative foreign exchange variation from shareholders’ equity to net income due to occurred exports designated for cash flow hedge accounting, and to a portion of future exports that were previously designated but were no longer expected to occur or did not occur; · Foreign exchange losses caused by the impact of a 1.4% depreciation of the U.S. dollar against the Euro on the Company’s net debt in the 1H-2016, compared to foreign exchange gains caused by the impact of an 8.2% appreciation in the 1H-2015; and · Foreign exchange gains caused by the impact of an 10.7% appreciation of the U.S. dollar against the Pound Sterling on the Company’s net debt in the 1H-2016, compared to foreign exchange losses caused by the impact of a 0.9% depreciation in the 1H-2015. Share of earnings in equity-accounted investments were US$ 212 million in the 1H-2016, a 84% increase (US$ 97 million) when compared to US$ 115 million in the 1H-2015. Excluding the effects of foreign exchange translation (25% depreciation of the Brazilian Real against the U.S. dollar), share of earnings in equity-accounted investments increased by 130% in the period, mainly due to impairment losses in investee companies of Exploration and Production and Biofuels segments in the 1H-2015, as a result of decreased crude oil prices and higher discount rates, due to an increase in Brazil’s risk premium resulting from a credit risk downgrade (losing its investment grade status). Income taxes (corporate income tax and social contribution) were US$ 234 million in the 1H-2016, a 88% decrease (US$ 1,692 million) compared to US$ 1,926 million in the 1H-2015, mainly due to lower taxable income before income taxes and decreased corporate income tax and social contribution tax expenses in Brazil over income earned abroad. Loss related to non-controlling interests of US$ 372 million in the 1H-2016 (a US$ 157 million gain in the 1H-2015), mainly reflecting the impact of foreign exchange variation on debt of structured entities in U.S. dollars in the period. 18 FINANCIAL STATEMENTS Income Statement - Consolidated U.S.$ million First half of 2016 2015 2Q-2016 1Q-2016 2Q-2015 Sales revenues 38,309 51,988 20,320 17,989 26,021 Cost of sales (26,434) (35,841) (13,818) (12,616) (17,701) Gross profit 11,875 16,147 6,502 5,373 8,320 Selling expenses (2,010) (1,867) (1,051) (959) (1,265) General and administrative expenses (1,488) (1,846) (810) (678) (900) Exploration costs (761) (805) (468) (293) (462) Research and development expenses (273) (396) (144) (129) (199) Other taxes (266) (1,552) (127) (139) (1,289) Other income and expenses, net (2,945) (2,062) (1,854) (1,091) (1,127) (7,743) (8,528) (4,454) (3,289) (5,242) Operating income (loss) 4,132 7,619 2,048 2,084 3,078 Finance income 445 456 218 227 200 Finance expenses (3,321) (3,099) (1,749) (1,572) (1,810) Foreign exchange and inflation indexation charges (1,074) (1,289) (196) (878) (359) Net finance income (expense) (3,950) (3,932) (1,727) (2,223) (1,969) Share of earnings in equity-accounted investments 212 115 113 99 55 Income (loss) before income taxes 394 3,802 434 (40) 1,164 Income taxes (234) (1,926) (177) (57) (870) Net income (loss) 160 1,876 257 (97) 294 Net income (loss) attributable to: Shareholders of Petrobras (212) 2,033 106 (318) 171 Non-controlling interests 372 (157) 151 221 123 160 1,876 257 (97) 294 19 FINANCIAL STATEMENTS Statement of Financial Position – Consolidated ASSETS U.S.$ million 06.30.2016 12.31.2015 Current assets 41,321 43,428 Cash and cash equivalents 19,609 25,058 Marketable securities 757 780 Trade and other receivables, net 5,311 5,803 Inventories 8,882 7,441 Recoverable taxes 2,893 2,748 Assets classified as held for sale 2,162 152 Other current assets 1,707 1,446 Non-current assets 213,630 187,093 Long-term receivables 18,654 19,177 Trade and other receivables, net 4,043 3,669 Marketable securities 97 88 Judicial deposits 3,431 2,499 Deferred taxes 2,938 6,016 Other tax assets 3,406 2,821 Advances to suppliers 1,600 1,638 Other non-current assets 3,139 2,446 Investments 4,078 3,527 Property, plant and equipment 187,291 161,297 Intangible assets 3,607 3,092 Total assets 254,951 230,521 LIABILITIES U.S.$ million 06.30.2016 12.31.2015 Current liabilities 26,071 28,573 Trade payables 5,558 6,373 Current debt 11,376 14,702 Taxes payable 3,386 3,470 Employee compensation (payroll, profit-sharing and related charges) 1,895 1,302 Pension and medical benefits 798 655 Liabilities associated with assets classified as held for sale 1,045 125 Other current liabilities 2,013 1,946 Non-current liabilities 143,113 135,893 Non-current debt 112,546 111,560 Deferred taxes 244 232 Pension and medical benefits 15,652 12,195 Provision for decommissioning costs 10,975 9,150 Provisions for legal proceedings 3,248 2,247 Other non-current liabilities 448 509 Shareholders' equity 85,767 66,055 Share capital (net of share issuance costs) 107,101 107,101 Profit reserves and others (22,548) (41,865) Non-controlling interests 1,214 819 Total liabilities and shareholders' equity 254,951 230,521 20 FINANCIAL STATEMENTS Statement of Cash Flows – Consolidated US$ million First half of 2016 2015 2Q-2016 1Q-2016 2Q-2015 Net income (loss) 160 1,876 257 (97) 294 (+) Adjustments for: 10,519 11,313 5,994 4,525 7,156 Depreciation, depletion and amortization 6,639 5,913 3,404 3,235 2,939 Foreign exchange and inflation indexation and finance charges 3,903 4,013 1,665 2,238 1,815 Share of earnings in equity-accounted investments (212) (115) (113) (99) (55) Allowance for impairment of trade receivables 338 (12) 209 129 289 (Gains) / losses on disposal / write-offs of non-current assets, returned areas and cancelled projects 65 (71) 39 26 70 Deferred income taxes, net (728) 1,289 (367) (361) 575 Exploration expenditures written-off 499 555 351 148 354 Impairment of property, plant and equipment 412 421 337 75 420 Inventory write-down to net realizable value 322 20 21 301 (81) Pension and medical benefits (actuarial expense) 1,088 1,136 575 513 548 Judicial deposits (355) (643) (257) (98) (490) Inventories (561) (889) (133) (428) (531) Trade and other receivables, net 746 (110) (171) 917 (135) Trade payables (1,306) (854) (341) (965) (59) Pension and medical benefits (338) (375) (226) (112) (230) Taxes payable 13 2,356 581 (568) 2,026 Income tax and social contribution paid (157) (398) (88) (69) (181) Other assets and liabilities 151 (923) 508 (357) (118) () Net cash provided by (used in) operating activities 10,679 13,189 6,251 4,428 7,450 (-) Net cash provided by (used in) investing activities (6,779) (5,740) (3,066) (3,713) 1,710 Capital expenditures and investments in investees (6,996) (11,758) (3,178) (3,818) (5,583) Proceeds from disposal of assets (divestment) 4 211 1 3 31 Divestments (investments) in marketable securities 213 5,807 111 102 7,262 () Net cash flow 3,900 7,449 3,185 715 9,160 (-) Net cash provided by (used in) financing activities (10,010) 2,720 (5,570) (4,440) 6,182 Proceeds from long-term financing 9,100 12,285 7,255 1,845 10,981 Repayment of principal (15,510) (6,530) (11,137) (4,373) (3,582) Repayment of interest (3,649) (3,208) (1,700) (1,949) (1,252) Acquisition of non-controlling interest 49 173 12 37 35 Effect of exchange rate changes on cash and cash equivalents 661 (663) 139 522 80 () Net increase (decrease) in cash and cash equivalents in the period (5,449) 9,506 (2,246) (3,203) 15,422 Cash and cash equivalents at the beginning of period 25,058 16,655 21,855 25,058 10,739 Cash and cash equivalents at the end of period 19,609 26,161 19,609 21,855 26,161 21 SEGMENT INFORMATION Consolidated Income Statement by Segment – 1H-2016 U.S.$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Sales revenues 14,495 29,517 4,613 120 13,353 − (23,789) 38,309 Intersegments 13,772 8,556 1,143 115 203 − (23,789) − Third parties 723 20,961 3,470 5 13,150 − − 38,309 Cost of sales (11,483) (21,928) (3,533) (133) (12,343) − 22,986 (26,434) Gross profit 3,012 7,589 1,080 (13) 1,010 − (803) 11,875 Expenses (2,384) (1,702) (543) (38) (947) (2,183) 54 (7,743) Selling expenses (79) (901) (410) (1) (663) (14) 58 (2,010) General and administrative expenses (175) (194) (103) (12) (119) (885) − (1,488) Exploration costs (761) − (761) Research and development expenses (119) (27) (8) (1) − (118) − (273) Other taxes (33) (35) (106) (2) (23) (67) − (266) Other income and expenses, net (1,217) (545) 84 (22) (142) (1,099) (4) (2,945) Operating income (loss) 628 5,887 537 (51) 63 (2,183) (749) 4,132 Net finance income (expense) − (3,950) − (3,950) Share of earnings in equity-accounted investments 4 149 56 (2) 5 − − 212 Income (loss) before income taxes 632 6,036 593 (53) 68 (6,133) (749) 394 Income taxes (212) (2,001) (182) 17 (22) 1,912 254 (234) Net income (loss) 420 4,035 411 (36) 46 (4,221) (495) 160 Net income (loss) attributable to: Shareholders of Petrobras 463 4,094 350 (36) 46 (4,634) (495) (212) Non-controlling interests (43) (59) 61 − − 413 − 372 420 4,035 411 (36) 46 (4,221) (495) 160 Consolidated Income Statement by Segment – 1H-2015 U.S.$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Sales revenues 20,306 39,737 7,288 103 18,271 − (33,717) 51,988 Intersegments 19,577 12,603 1,127 98 312 − (33,717) − Third parties 729 27,134 6,161 5 17,959 − − 51,988 Cost of sales (13,791) (32,148) (6,020) (114) (16,844) − 33,076 (35,841) Gross profit 6,515 7,589 1,268 (11) 1,427 − (641) 16,147 Expenses (1,733) (1,712) (662) (27) (992) (3,517) 115 (8,528) Selling expenses (124) (1,023) (16) (2) (839) 20 117 (1,867) General and administrative expenses (218) (214) (128) (17) (147) (1,121) (1) (1,846) Exploration costs (805) − (805) Research and development expenses (153) (64) (41) (6) − (132) − (396) Other taxes (48) (85) (285) − (20) (1,114) − (1,552) Other income and expenses, net (385) (326) (192) (2) 14 (1,170) (1) (2,062) Operating income (loss) 4,782 5,877 606 (38) 435 (3,517) (526) 7,619 Net finance income (expense) − (3,932) − (3,932) Share of earnings in equity-accounted investments (32) 160 74 (91) 5 (1) − 115 Income (loss) before income taxes 4,750 6,037 680 (129) 440 (7,450) (526) 3,802 Income taxes (1,628) (1,998) (206) 13 (147) 1,862 178 (1,926) Net income (loss) 3,122 4,039 474 (116) 293 (5,588) (348) 1,876 Net income (loss) attributable to: Shareholders of Petrobras 3,115 4,039 424 (116) 293 (5,374) (348) 2,033 Non-controlling interests 7 − 50 − − (214) − (157) 3,122 4,039 474 (116) 293 (5,588) (348) 1,876 22 Other Income (Expenses) by Segment – 1H-2016 U.S.$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Unscheduled stoppages and pre-operating expenses (1,067) (37) (24) − − (2) − (1,130) (Losses)/gains on legal, administrative and arbitral proceedings (185) (43) (10) − (187) (275) − (700) Pension and medical benefits − (670) − (670) Impairment (91) (321) − (412) Voluntary Separation Incentive Plan - PIDV (160) (76) (15) − 2 (97) − (346) Institutional relations and cultural projects (3) (2) − − (8) (103) − (116) Gains / (losses) on disposal/write-offs of assets; returned areas and cancelled projects (20) (41) (11) − 2 5 − (65) Operating expenses with thermoeletric plants − − (56) − (56) Health, safety and environment (8) (9) (3) − (1) (21) − (42) Losses on fines (7) (15) − − − (18) − (40) Reimbursement of unduly capitalized expenses − 23 − 23 Government grants 3 15 56 3 − − − 77 Ship/Take or Pay Agreements with Gas Distributors 1 − 101 − 102 (Expenditures)/reimbursements from operations in E&P partnerships 302 − 302 Others 18 (16) 46 (25) 50 59 (4) 128 (1,217) (545) 84 (22) (142) (1,099) (4) (2,945) Other Income (Expenses) by Segment – 1H-2015 U.S.$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Unscheduled stoppages and pre-operating expenses (410) (134) (55) − − (4) − (603) (Losses)/gains on legal, administrative and arbitral proceedings (39) (65) 4 − (16) (144) − (260) Pension and medical benefits − (638) − (638) Impairment (110) (119) (190) − (419) Voluntary Separation Incentive Plan - PIDV (8) (5) (12) (1) − (1) − (27) Institutional relations and cultural projects (13) (12) (1) − (28) (189) − (243) Gains / (losses) on disposal/write-offs of assets; returned areas and cancelled projects (22) 87 5 − 3 (2) − 71 Operating expenses with thermoeletric plants − − (68) − (68) Health, safety and environment (12) (9) (3) − − (27) − (51) Losses on fines (5) (96) (1) − − (149) − (251) Reimbursement of unduly capitalized expenses − 51 − 51 Government grants 3 1 − − − 2 − 6 Ship/Take or Pay Agreements with Gas Distributors (8) − 101 − 93 (Expenditures)/reimbursements from operations in E&P partnerships 160 − 160 Others 79 26 28 (1) 55 (69) (1) 117 (385) (326) (192) (2) 14 (1,170) (1) (2,062) 23 Consolidated Assets by Segment – 06.30.2016 U.S.$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Total assets 143,760 54,961 21,186 712 6,287 33,613 (5,568) 254,951 Current assets 6,037 11,176 1,674 56 2,695 24,792 (5,109) 41,321 Non-current assets 137,723 43,785 19,512 656 3,592 8,821 (459) 213,630 Long-term receivables 7,563 3,144 1,181 4 1,119 6,051 (408) 18,654 Investments 1,532 1,481 480 541 37 7 − 4,078 Property, plant and equipment 126,063 38,951 17,515 111 2,194 2,508 (51) 187,291 Operating assets 92,227 34,330 15,578 99 1,866 2,053 (51) 146,102 Assets under construction 33,836 4,621 1,937 12 328 455 − 41,189 Intangible assets 2,565 209 336 − 242 255 − 3,607 Consolidated Assets by Segment – 12.31.2015 U.S.$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Total assets 123,796 45,492 19,469 482 5,271 39,455 (3,444) 230,521 Current assets 3,639 9,027 2,663 45 2,299 28,866 (3,111) 43,428 Non-current assets 120,157 36,465 16,806 437 2,972 10,589 (333) 187,093 Long-term receivables 6,467 2,384 1,358 3 859 8,398 (292) 19,177 Investments 1,807 879 456 343 34 8 − 3,527 Property, plant and equipment 109,724 33,032 14,674 91 1,868 1,949 (41) 161,297 Operating assets 79,585 28,803 12,193 81 1,581 1,485 (41) 123,687 Assets under construction 30,139 4,229 2,481 10 287 464 − 37,610 Intangible assets 2,159 170 318 − 211 234 − 3,092 24 Reconciliation of Consolidated Adjusted EBITDA Statement by Segment – 1H-2016 U.S.$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Net income (loss) 420 4,035 411 (36) 46 (4,221) (495) 160 Net finance income (expense) − 3,950 − 3,950 Income taxes 212 2,001 182 (17) 22 (1,912) (254) 234 Depreciation, depletion and amortization 5,011 1,041 394 4 79 111 − 6,639 EBITDA 5,643 7,077 987 (49) 147 (2,072) (749) 10,983 Share of earnings in equity-accounted investments (4) (149) (56) 2 (5) − − (212) Impairment losses / (reversals) 91 321 − 412 Adjusted EBITDA * 5,730 7,249 931 (47) 142 (2,072) (749) 11,183 Reconciliation of Consolidated Adjusted EBITDA Statement by Segment – 1H-2015 * U.S.$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Net income (loss) 3,122 4,039 474 (116) 293 (5,588) (348) 1,876 Net finance income (expense) − 3,932 − 3,932 Income taxes 1,628 1,998 206 (13) 147 (1,862) (178) 1,926 Depreciation, depletion and amortization 3,938 1,244 489 5 95 142 − 5,913 EBITDA 8,688 7,281 1,169 (124) 535 (3,376) (526) 13,647 Share of earnings in equity-accounted investments 32 (160) (74) 91 (5) 1 − (115) Impairment losses / (reversals) 110 119 190 − 419 Adjusted EBITDA * 8,830 7,240 1,285 (33) 530 (3,375) (526) 13,951 * See definition of Adjusted EBITDA in glossary. 25 Glossary ACL - Ambiente de Contratação Livre (Free contracting market) in the electricity system. ACR - Ambiente de Contratação Regulada (Regulated contracting market) in the electricity system. ANP - Brazilian National Petroleum, Natural Gas and Biofuels Agency. Reference feedstock or installed capacity of primary processing - Maximum sustainable feedstock processing reached at the distillation units at the end of each period, respecting the project limits of equipment and the safety, environment and product quality requirements. It is lower than the authorized capacity set by ANP (including temporary authorizations) and by environmental protection agencies. Feedstock processed (excluding NGL) - Daily volume of crude oil processed in the Company´s refineries in Brazil and is factored into the calculation of the Refining Plants Utilization Factor. Feedstock processed – Brazil - Daily volume of crude oil and NGL processed. Adjusted cash and cash equivalents - Sum of cash and cash equivalents, government bonds and time deposits from highly rated financial institutions abroad with maturities of more than 3 months from the date of acquisition, considering the expected realization of those financial investments in the short-term. This measure is not defined under the International Financial Reporting Standards – IFRS and should not be considered in isolation or as a substitute for cash and cash equivalents computed in accordance with IFRS. It may not be comparable to adjusted cash and cash equivalents of other companies, however management believes that it is an appropriate supplemental measure that helps investors assess our liquidity and supports leverage management. Adjusted EBITDA – Net income plus net finance income (expense); income taxes; depreciation, depletion and amortization; share of earnings in equity-accounted investments; and impairment. Adjusted EBITDA is not a measure defined by IFRS and it is possible that it may not be comparable to similar measures reported by other companies. Net debt – Gross debt less adjusted cash and cash equivalents. Net debt is not a measure defined in the International Standards - IFRS and should not be considered in isolation or as a substitute for total long-term debt calculated in accordance with IFRS. Our calculation of net debt may not be comparable to the calculation of net debt by other companies. Management believes that net debt is an appropriate supplemental measure that helps investors assess our liquidity and supports leverage management. Consolidated Structured Entities - Entities that have been designated so that voting or similar rights are not the determining factor that decides who controls the entity. Petrobras has no share of earnings in investments in certain structured entities that are consolidated in the financial statements, but the control is determined by the power it has over its relevant operating activities. As there are no interests, the result came from certain consolidated structured entities is attributable to non-controlling interests in the income statement, and it is not considered on net income attributable to shareholders of Petrobras. Refining plants utilization factor (%) - Feedstock processed (excluding NGL) divided by the reference feedstock. Free cash flow - Net cash provided by operating activities less capital expenditures and investments in operating segments. Free cash flow is not defined under the International Financial Reporting Standards – IFRS and should not be considered in isolation or as a substitute for cash and cash equivalents calculated in accordance with IFRS. It may not be comparable to free cash flow of other companies, however management believes that it is an appropriate supplemental measure that helps investors assess our liquidity and supports leverage management. LPG - Liquified crude oil gas. LNG - Liquified natural gas. Operating indicators - Indicators used for businesses management and are not reviewed by independent auditor. NGL - Natural gas liquids. Lifting Cost - Crude oil and natural gas lifting cost indicator. LTM Adjusted EBITDA – Sum of the last 12 months (Last Twelve Months) of Adjusted EBITDA. Basic and diluted earnings (losses) per share - Calculated based on the weighted average number of shares. Operating margin - Calculated based on operating income (loss) excluding write-offs of overpayments incorrectly capitalized. Adjusted EBITDA margin - Adjusted EBITDA divided by sales revenues. Market share - Relation between Distribution sales and total market. Beginning in 2015, our market share excludes sales made to wholesalers. Market share for prior periods was revised pursuant to the changes made ​​ by the Brazilian National Petroleum, Natural Gas and Biofuels Agency (ANP) and by the Brazilian Wholesalers and Fuel Traders Syndicate (Sindicom). Prior periods are presented based on the new methodology. Total liabilities net - Total liability less adjusted cash and cash equivalents. PLD (differences settlement price) - Electricity price in the spot market. Weekly weighed prices per output level (light, medium and heavy), number of hours and related market capacity. Domestic crude oil sales price - Average between the prices of exports and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. Domestic natural gas production - Natural gas production in Brazil less LNG plus gas reinjection. Jet fuel – Aviation fuel. Net Income by Business Segment - Company’s segment results. Petrobras is an integrated energy company and most of the crude oil and natural gas production from the Exploration & Production segment is transferred to other business segments of the Company. Our results by business segment include transactions carried out with third parties, transactions between companies of Petrobras’s Group and transfers between Petrobras’s business segments that are calculated using internal prices defined through methodologies based on market parameters. On April 28, 2016, the Extraordinary General Meeting approved the statutory adjustments according to the new organizational structure of the company and its new management and governance model, to align the organization to the new reality of the oil and gas sector and prioritize profitability and capital discipline. The new management model does not provide for the discontinuance of the Company's business, but involves unification activities. On June 30, 2016, the presentation related to the business segment information reflects the top management assessment related to the performance and the business resources allocation. Due to the adjustments occurred in corporate structure and governance and management model, this presentation may be reevaluated in order to enhance the business management analysis. 26 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 12, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
